Dupeei,, J.
This suit is instituted to recover the amount of the following note with interest and attorney’s fees:
“Clinton, March 4th, 1858. On the 1st day of December next we promise to pay to the order of R. H. Dranghon, the sum of four hundred dollars, with interest at the rate of eight per cent, per annum from maturity till paid, for value received. (Signed) Octavia A. Ryan, J. A. Ryan, (Paraphed) Ne varietur March 4th 1858, James 0. Jackson, Recorder/’
On the same clay, the said defendant and her. husband, J. A. Ryan, since deceased, gave jointly to the plaintiff, a special mortgage on the slaves Polly, Till and Andrews, to secure the payment of the said note, of all supplies to be made in 1858, acceptances, commission and interest, and in case of suit to coerce payment five per cent, attorney’s fees, the whole liability not to exceed $800.
It was admitted on the trial below that all the property in the possession of the defendant and her husband at the date of the act consisted of slaves who were the separate property of the wife; and it was further admitted “that O. O. Coff, were he on the stand under oath, would state that the amount of the note was furnished them in plantation supplies and advances for the benefit of the plantation, upon which the slaves of defendant were worked during the year 1858, a part for rent and a part for necessary supplies. The place was rented from a third party by her husband. ”
The District Judge, on the above evidence, rendered judgment against the defendant, for the amount of the note, with interest, and 5 per cent, as attorney’s fees, on the amount of the judgment, and made the mortgage executory to satisfy the judgment.
*310It is evident that the note, 011 its face, is a- debt of the husband, or of the community, for which, as such, the defendant cannot bo held responsible. O. 0. 2412.
It is equally clear, from the evidence, .that the note was not given for the improvement, or benefit, of the paraphernal property of the wife, but simply to enable the husband to work a plantation which did not belong to the defendant; hence the string of authorities cited by the appellee on this branch of the case have no application; whence we conclude that the debt is a community obligation. C. C. 2373; Moussier v. Zunts, 14 An. 15; Lee v. Cameron, 14 An. 700.
The circumstance that the husband had no separate property of his own, does not, under the state of facts of the present case, create an obligation on the part of the defendant, to satisfy the claim set up by the plaintiff. Lobit & Charpentier v. C Harman et al. 13 An. 593.
For the reasons assigned, it is ordered and decreed, that the judgment of the District Court be avoided and reversed, and that the defendant have judgment with costs in both courts.
Voorhies, J., absent.